

113 SRES 299 ATS: Congratulating the American Jewish Joint Distribution Committee on the celebration of its 100th anniversary and commending its significant contribution to empower and revitalize developing communities around the world.
U.S. Senate
2013-12-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III113th CONGRESS1st SessionS. RES. 299IN THE SENATE OF THE UNITED STATESNovember 19, 2013Mr. Schumer (for himself, Mrs. Gillibrand, Mr. Reid, Mrs. Murray, Mr. Markey, Mr. Schatz, Mr. Heller, Mr. Menendez, Mr. Blumenthal, Ms. Landrieu, Mr. Kirk, Mr. Coons, Mr. Warner, Mr. Wyden, Mr. Cardin, Mr. Inhofe, Mr. Brown, Mr. Booker, Mr. Durbin, Mr. Bennet, Mr. Hatch, Mr. Harkin, Mr. Toomey, Mrs. Boxer, Ms. Collins, Mr. Blunt, Mr. Levin, Mr. Johanns, and Mr. Rubio) submitted the following resolution; which was referred to the Committee on the JudiciaryDecember 13 (legislative day, December 11), 2013Committee discharged; considered and agreed toRESOLUTIONCongratulating the American Jewish Joint Distribution Committee on the celebration of its 100th anniversary and commending its significant contribution to empower and revitalize developing communities around the world.Whereas the American Jewish Joint Distribution Committee (referred to in this preamble as the JDC), the leading Jewish humanitarian assistance organization in the world, provides economic relief to communities facing hardship and builds the foundation for self-sustaining Jewish community life;Whereas when the  JDC was founded in 1914, the organization initiated relief projects in communities primarily in Eastern Europe and the Middle East, and, as of November 2013, the JDC works in 70 countries worldwide and touches more than 1,000,000 lives each year;Whereas the JDC has pioneered high-impact programs  that provide access to education, health care, food, shelter, and assistance with job training and placement for governments and other organizations to utilize;Whereas the JDC has developed and implemented initiatives in Israeli society aimed at meeting the needs of the most disadvantaged citizens in the State of Israel, including children and youth at risk, the chronically unemployed (including ultra-Orthodox Jews, people with disabilities, and Israeli Arabs), and the elderly;Whereas the JDC received the Israel Prize in 2007 for its lifetime achievements and special contributions to society and the State of Israel for developing innovative, scalable solutions to meet the needs of the most disadvantaged citizens in the State of Israel;Whereas the JDC has helped transform the lives of women and girls throughout the world, through initiatives that  provide access to health care and education to girls, encouraging them to overcome gender barriers, receive an education, and become community leaders;Whereas the JDC is engaging many young individuals in the United States to participate in rescue, renewal, and revitalization work through service and volunteer programs around the world;Whereas the JDC and the United States Government have a historic and enduring relationship that has evolved from cooperating in  life-saving work in Europe through the American Relief Administration following World War I and the War Refugee Board during World War II to the more recent partnerships between the JDC and the Department of Agriculture, the Department of State, and the United States Agency for International Development;Whereas the JDC mobilizes its expert professionals and network of local, United States, Israeli, and global partners, including the Jewish Coalition for Disaster Relief, to provide immediate relief and long-term assistance in the aftermath of natural disasters, such as by providing emergency supplies and medical assistance following the earthquake  and tsunami in Japan in 2011 and the earthquake in Haiti in 2010; andWhereas the JDC creates programs and solutions that benefit the neediest populations in communities around the world and confronts the most difficult challenges, such as natural disasters, extreme poverty, political instability, and genocide: Now, therefore, be itThat the Senate—(1)recognizes and celebrates the 100th anniversary of the founding of the American Jewish Joint Distribution Committee; and(2)commends the American Jewish Joint Distribution Committee on its valuable work around the world and wishes the organization success in its future efforts.